On Rehearing.
OVERTON, J.
[3] The defendant in this case took two appeals from judgments of the recorder’s court against him, one to this court, from a judgment overruling his demurrer to the charge preferred against him, and the other to the criminal district court of the parish of Orleans from the judgment of conviction and the- sentence imposed, based on the conviction.
Since the rendition of the original judgment of this court on the demurrer, it has been admitted by counsel for the city and.-for the defendant that the appeal on the merits to the criminal district -court has been tried, and that the trial has resulted in the acquittal of defendant.
As áefendant has been acquitted, he has lost all interest to prosecute this appeal further. Whatever judgment this court might render on the demurrer could not affect him, since there is no longer a charge against him. Hence the question brought here has become a moot one, and there remains nothing to do but to dismiss the appeal, as this court will not pass on moot questions, and, moreover, is without right or power to do so.
For the reasons assigned, it is ordered, adjudged, and decreed that the appeal herein be dismissed at appellant’s costs.